Citation Nr: 1510059	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for the service-connected right ankle lateral instability with residuals of lateral malleoulus avlusion fracture.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file reflects that he is currently incarcerated with the Texas Department of Criminal Justice.  Review of the January 2010 rating decision reflects that the Veteran's claim for entitlement to an increased rating was denied based upon his failure to report to the VA Medical Center for two VA examinations.  It does not appear from the claims file that the RO coordinated with the facility in which the Veteran is incarcerated to afford him a VA examination to determine the current severity of his service-connected right ankle disability.

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In accordance with VA's Adjudication Procedure Manual, the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the RO should determine whether the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

If the Veteran is examined at the prison by a non-VA provider, the provider should use the appropriate Disability Benefit Questionnaire (DBQ) to assist with the examination.  A non-VA provider can complete a DBQ, using a version of the DBQ released to the public by OMB.  Therefore, if examined by a non-VA provider, the publically-released DBQ should be used.

Additionally, as the most recent treatment records in the claims file are dated in March 2009, the RO should request that the Veteran provide an updated authorization for his medical records pertaining to his right ankle treatment from the facility in which he is incarcerated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of the facility in which he is incarcerated.  Thereafter, attempt to obtain all private treatment records from the Texas Department of Criminal Justice.  The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.


2.  To the extent possible, in accordance with M21-1MR, Part III.iv.3.A.11.d, Examinations of Incarcerated Veterans, afford the Veteran an appropriate VA examination to determine the current severity of his right ankle.  The RO or the local VHA Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  All correspondence regarding the scheduling of the examination should be associated with the claims file.

Upon examination, the examiner should report all pertinent symptomatology and findings.  All appropriate tests should be conducted by the examiner.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the examination report should note review of the file. 

All ranges of motion involving the right ankle joint should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left ankle disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right ankle disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should provide an opinion as to whether any limitations of motion seen on examination, taking into account the Veteran's pain, is best characterized as moderate or marked.  The examiner should also indicate whether there is malunion of the os calcis or astragalus and, if so, if it is best characterized as a moderate deformity or a marked deformity; whether the Veteran has had an astragalectomy; or whether there is malunion of the tibia and fibula with slight, moderate, or marked ankle disability or nonunion of the tibia and fibula requiring a brace.

3.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




